DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The claims currently are directed to multiple species and inventions. However, the claims to different species and inventions do not currently present too large a search burden for the examiner. The examiner reserves the right to restrict the species and/or inventions if the claims are amended such that the search burden for the examiner is increased. 
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-11 of U.S. Patent No. 10,327,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1-11 of the current application and the invention of claims 1, 2, and 4-11 of the patent lies in the fact that the invention of claims 1, 2, and 4-11 of the patent includes more elements and is thus more specific. .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders (U.S. Publication 2008/0015590).
	Sanders discloses a device (for example see annotated figure below) comprising a first end with at least one first through hole (18) near the first end, a second end with at least one second through hole (18) near the second end and at least one compression slot near the second end, an intermediate portion, and at least one opening between the first end and the second end. The at least one first through hole further comprises three spaced apart through holes positioned in lobes around a side surface of the first end. The at least one second through hole comprises two spaced apart through holes positioned, wherein the two through holes and the compression slot are positioned in lobes extending from a side surface of the second end. 

    PNG
    media_image1.png
    564
    492
    media_image1.png
    Greyscale

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (U.S. Publication 2008/0015590) in view of Geissler (U.S. Publication 2007/0270850).
	Sanders discloses the invention as claimed except for the intermediate portion including at least one alignment marking. Geissler teaches a device comprising a bone plate including a first end, a second end, and an intermediate portion, wherein the intermediate portion further comprises three alignment markings (36) in order to indicate the angle and spacing of bone cuts aligned relative to the bone plate. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Sanders wherein the intermediate portion further comprises three . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders (U.S. Publication 2008/0015590) in view of Huebner (U.S. Publication 2004/0102777).
	Sanders discloses the invention as claimed except for the at least one opening including a first opening and a second opening offset from the first opening. Huebner teaches a device (for example see Figure 1) comprising a bone plate including a first end, a second end, and an intermediate portion, wherein the device further comprises a first opening (48) and a second opening (48) offset from the first opening between the first end and the second end in order to receive an instrument/tool for use with the bone plate. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Sanders wherein the at least one opening includes a first opening and a second opening offset from the first opening positioned between the first end and the second end of the bone plate in view of Huebner in order to receive an instrument/tool for use with the bone plate. 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775